DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/28/2020. The amendments filed on
08/28/2020 have been entered. Accordingly, claims 1-18 remain pending, and claims 1-18 have been amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: unclear if the numerous recitations throughout the specification of “reality” refer to the visualization in “real time/the real/live view” or the view in “augmented reality”, since the term seems to be used to apply to the former of the latter phrases.
Appropriate correction is required.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or generic placeholder which are which being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
“detection unit” in claims 1-4, 8, and 15.
“computing unit” in claims 1, 4-7, 11, and 13-14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
detection unit before, during, or after the computing unit “connects” the intraoral scanner to a screen; if the computing unit “connects” the intraoral scanner to a screen before or while the computing unit generates a scanning result based on the intraorally captured image of the anatomical structures and the spatial position of the intraoral scanner relative to the person conducting the scan. 

The “computing unit” is only shown as a black box 30 and three unnumbered “connections” as lines from the black box 30 in FIG. 1, therefore, it is also impossible to determine the scope of the claim because of the lack of disclosure of corresponding structure.
If applicant has meant to recite that during the scanning procedure, the computing unit is in bidirectional electronic communication between the intraoral scanner and the detection unit to generate a scanning result based on the intraorally captured images of the anatomical structures and the spatial position of the intraoral scanner relative to the person conducting the scan during the scanning procedure, wherein the generated scanning result based on the 
All dependent claims of claim 1 are also rejected due to their dependency on rejected claim 1 in light of the above rejection.
Claim 4 recites the limitation “said movements” in line 5, it is unclear if “said movements” this specific refers to – only movements “of the eyes” – or – only movements “of the head of the person conducting the scan” – or – refers to movements of both the eyes and the head of the person conducting the scan – relative “to the detection unit and screen” and that the superimposed image adapted to “said movements”; further it is unclear how and by what corresponding structure and/or corresponding software step is(are) configured so that the corresponding structure and/or corresponding software step “adapts” the scanning result said movements” – and it is unclear what informational component contained in “said movements” that must be adapted to by the superimposed image. 
All dependent claims of claim 4 are also rejected due to their dependency on claim 4 in light of the above rejection.
Claim 8 recites the limitation “the coordinate systems” in lines 1-2 which render the claim indefinite because it is unclear if this is meant to refer to the “plurality of coordinate systems” recited in claim 7, on which claim 8 is dependent from – i.e. does the applicant mean to recite only just a portion of the “plurality of coordinate systems” or all coordinate systems that comprise the whole group of the “plurality of coordinate systems”. If the latter, then the applicant should amend the claims accordingly to keep the amended language of claim 7 that refer to the whole group of “the plurality of coordinate systems” for both clarity and consistence throughout the claims.
Claim 8 recites the limitation "the coordinate systems", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is also rejected for reciting the same and/or similar limitation(s) as outlined in the rejection above.
All dependent claims of claim 8 are also rejected due to their dependency of rejected claim 8 as outlined above.
Regarding claim 15, the phrases “the extraoral detection unit”, “estimating the position, orientation and scaling of the anatomical structures” and “the image of the anatomical structures corresponding to the estimation”, “the coordinate system of the screen during scanning” in lines 7, 11, and 13-15, renders the claim indefinite because it remains unclear if during scanning, as recited in line 11, as the “during scanning” is not disclosed as being part of the coordinate system of the screen recited earlier in the claim. 
Claim 15 recites the limitations “the extraoral detection unit” and “the coordinate system of the screen during scanning”, “the image of the anatomical structures corresponding to the estimation” in lines 7 and 11. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duret et al. (US20150350517, hereafter “Duret”).
Regarding claim 1, Duret teaches a system for scanning anatomical structures and for visualizing a scanning result (see [0032] which discloses a system for measuring and analyzing shapes and colors of anatomical structures), wherein the system comprises the following: 
an intraoral scanner (4), which intraorally captures an image of the anatomical structures (see [0106] 4 is used to scan teeth and gums), 
a detection unit (7), which detects a spatial position of the intraoral scanner relative to a person conducting the scan (see [0093] which discloses 7 observing the examination scene), and 
a computing unit (10, [0047] discloses measuring different information from images which are processed by a computer), which, 
	during a scanning procedure, connects the scanner (see 10 connecting 4 with 5 in FIG. 3) with a screen (6, screen of 5) and said detection unit and generates a scanning result based on the intraorally captured image of the anatomical structures and the spatial position of 
	during pauses in the scanning procedure (“if the taking of an optical imprint is complete and accurate or whether he must intervene again to complete it [pause], whereby this indication can occur through a gradual substitution of the direct vision ” [0042]), estimates a position (“newly acquired image is processed by a algorithm for searching an optical trace by calculating points of interest and by matching through the images” [0051]), orientation and scaling of the anatomical structures (“searching an optical trace by calculating points of interest and by matching through the images…the surface to be reconstructed is obtained by a polygonalization and texture calculation algorithm…This surface generated in real time is a representation of the reconstructed area at a scale factor” [0051])) and, as the scanning result (“This enhancement algorithm recalculates a three-dimensional cloud of points, taking into consideration all the acquired view” [0051]), generates an image of the anatomical structures corresponding to said estimates (“When the acquisition is completed, the scale factor is calculated by an algorithm for scaling the three-dimensional reconstruction. Finally, an algorithm for enhancing the spatial accuracy can be used on the three-dimensional model [displayed reconstruction]” [0051]), and wherein the screen displays the scanning result generated by the computing unit (“produce a first three-dimensional reconstruction in real time viewable by the user [wearing the screen displays as part of the HWD]” [0051]).

wherein the detection unit is a camera that creates a two-dimensional overview image (“it can also be a two-dimensional camera or a two-and-a-half-dimensional camera” [0040]), and 
wherein the camera is in direct proximity to the screen and is rigidly connected thereto (see 7 carried by 5, located in front of and attached to 6 in FIG. 1, [0105] discloses 7 being fastened [rigidly connected to] 5).
Regarding claim 3, Duret teaches wherein the detection unit and the screen are rigidly mounted near the head of the person conducting the scan (see 7 carried by 5, located in front of and attached to 6 in FIG. 1, [0105] discloses 7 being fastened [rigidly connected to] 5).
Regarding claim 4, Duret teaches further comprising an eye camera ([0044] discloses glasses can be “Google Glass”, which is known in the art to have eye tracking cameras as part of their design) that detects the movements of the eyes and/or the head of the person conducting the scan (“monitoring in space of the axis of observation of the user” [0094]) relative to the detection unit and the screen (“When the user 3 looks at this area of work, the visualization cameras 7 observe the same scene and proceed to a recording of information leading to creating a visualization cloud of points” [0093]), wherein the computing unit generates the scanning result displayed on the screen as a superimposed image adapted to the detected 
Regarding claim 5, Duret teaches further comprising position sensors that detect the movements of the person conducting the scan (9 on Fig. 1), wherein the computing unit takes the detected movements into account when generating the superimposed image displayed on the screen (“The central unit can comprise an image processing software provided with several algorithms. Thus, an image flow proceeding from one or two two-dimensional cameras is processed in real time, so as to produce a first three-dimensional reconstruction in real time viewable by the user as he moves the camera for taking an optical imprint around the organ. The overall scheme of three-dimensional reconstruction in real time and the organization of the data vary depending on the number of cameras being used: either two two-dimensional image flows, each of these image flows proceeding from a two-dimensional camera, or a two-dimensional image flow proceeding from a single two-dimensional camera associated with an acceleration data flow proceeding from an accelerometer [detecting movement of the user]. Each newly acquired image is processed by a algorithm for searching an optical trace by calculating points of interest and by matching [superimposition] through the images” [0051]).
Regarding claim 6, Duret teaches further comprising position sensors near the scanner that detect the movements of the scanner (“Other possible peripheral instruments are position-measuring instruments, such as accelerometers, gyroscopes and magnetometers…These position-measuring instruments permit to measure the position of the tools that carry them and to facilitate the correlation of the images being taken.” [0056]), 
Regarding claim 10, Duret teaches wherein the screen also displays information relating to successful scanning (“Each newly acquired image is processed by a algorithm for searching an optical trace by calculating points of interest and by matching through the images. From the correspondence, a sequencing algorithm in real time then updates the sequencing of the video stream for a better temporal performance. A parallel estimation algorithm for the camera positions in space and the coordinates of the points in three dimensions then permits, thanks to the optical traces, to find the positions of the cameras at the time of acquisition and to generate the three-dimensional cloud of points projecting on the optical traces. The generated cloud of points is then interpolated by an interpolation algorithm, in order to obtain a denser cloud [indicating successful scanning]” [0051]).
Regarding claim 11, Duret teaches wherein the computing unit (10) processes the image of the anatomical structures intraorally captured by the scanner (4) in such a way that it is displayed on the screen near the head of the scanner (see [0020-0021] where images captured by 4 are visualized by projection onto optical glass of 5 worn by the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duret, in view of Miller et al. (US20170319054, hereafter “Miller”).
Regarding claim 7, Duret does not explicitly disclose wherein the computing unit performs transformations between a plurality of coordinate systems.
However, in the same field of endeavor, Miller discloses wherein the computing unit (“The 3D visualization streams from the CPU-GPU 1209” [0092]) performs transformations between a plurality of coordinate systems (“The handle aligned orientation has the benefit of 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Duret with transformations between a plurality of coordinate systems performed by the computing unit as taught by Miller in order to create imagery for each eye from one 2D image by introducing a binocular disparity depth cue, 2D to stereo 3D conversion and stereo conversion ([0095] of Miller]).
Regarding claim 8, Duret, in view of Miller, substantially discloses all the limitations of the claimed invention, specifically, Miller discloses wherein the coordinate systems include a coordinate system of the intraorally captured image (“the formatted 2D file” [0096]), a coordinate system of the scanner (“intraoral camera 3D visualization data stream” [0096]), a coordinate system of the detection unit (3D display system in [0096]) and a coordinate system of the screen (the 2D for each lens over each eye in [0096]).

Regarding claim 15, Duret, in view of Miller, substantially discloses all the limitations of the claimed invention, specifically, Duret discloses a method for scanning anatomical structures and for visualizing the scanning result using a system (see [0032] intraoral scanner associated with a system having software for measuring and analyzing the shapes of the organs of the mouth) a steps of:
*capturing the image of the anatomical structures with the intraoral scanner ([0092-0093] 4 scanning teeth, gums), 
*detecting the spatial position of the intraoral scanner with the extraoral detection unit ([0093] 7 detecting the field of work including same scene detected by 4 ), and
*specifically, Miller discloses a method for scanning anatomical structures and for visualizing the scanning result using a system (“a system and method for a spatial 3D stereoscopic intraoral camera system” [0017]) configured according to claim 1, comprising the steps of:
*capturing the image of the anatomical structures with the intraoral scanner (“The device is a high tech invention containing all of the electronic components such as processor, memory, wireless chips, frame grabber and processing logic for capturing duel CCD images from dual side-by-side camera CCD subassemblies” [0017]), and
*displaying the generated image on the screen (“The spatial 3D intraoral images are converged and captured by the duel subassemblies for processing and display in stereoscopic presentation and viewing” [0017]).
*Please note that steps “capturing…”, “detecting…”, “converting…”, “estimating…” have been interpreted to be in the alternative, as the steps have been recited in the alternate form by the applicant’s station of “or”.
Regarding claim 16, Duret, in view of Miller, substantially discloses all the limitations of the claimed invention, specifically, Miller discloses wherein a scanning result is formed by merging individual images of the anatomical structures captured intraorally by the scanner (“The spatial 3D intraoral images are converged [merged] and captured by the duel subassemblies for processing and display in stereoscopic presentation and viewing.” [0017]).
Regarding claim 17, Duret, in view of Miller, substantially discloses all the limitations of the claimed invention, specifically, Miller discloses wherein the respective position of the scanner is followed by using position markers on the scanner (“The handle aligned orientation has an additional benefit of allowing the dentist to more precisely control the position of the spatial viewpoint of the intra-oral camera. The internal circuit 909 PC board 915 built into the handle will incorporate accelerometer 905 that detects the over or under orientation of the 
Regarding claim 18, Duret, in view of Miller, substantially discloses all the limitations of the claimed invention, specifically, Miller discloses wherein the scanning result is displayed on the screen relative to the position of the scanner (“Planar 3D files from legacy equipment will exist in various formats. An embodiment of the invention will seek these out for display along side [relative to] with the intraoral spatial handheld device. A computer system 1003 necessary to process the image information comprises a CPU 1005, Network Interface 1009, display device, high speed display device I/F board 1011” [0076]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duret, in view of Miller, as applied to claim 1 above, further in view of Rubbert et al. (US20020006217, hereafter “Rubbert”).
Regarding claim 13, Duret, in view of Miller, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the computing unit estimates the position, orientation and scaling of the anatomical structures by means of an invasive method, wherein the invasive method includes an attachment of markers or some other tracking sensor on the anatomical structure to be scanned.
However, in the same field of endeavor, Rubbert teaches wherein the computing unit estimates the position, orientation and scaling of the anatomical structures (“The landmarks are characterized by both a point location and an orientation” [0308]) by means of an invasive method, wherein the invasive method includes an attachment of markers or some other tracking sensor on the anatomical structure to be scanned (“FIG. 57 is a screen shot showing a 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Duret and Miller with the computing unit estimating the position, orientation and scaling of the anatomical structures by means of an invasive method, wherein the invasive method includes an attachment of markers or some other tracking sensor on the anatomical structure to be scanned as taught by Rubbert in order to register overlapping frames adjacent to one another in order to construct a virtual 3-dimensional model ([0310-0311] of Rubbert).
Regarding claim 14, Duret, in view of Miller and Rubbert, substantially discloses all the limitations of the claimed invention, specifically, Rubbert discloses wherein, for improved estimation of the position, orientation and scaling of the anatomical structures (“The landmarks are characterized by both a point location and an orientation” [0308]), during a successful addition of scans to a model the computing unit passes through a learning phase, which helps to display the virtual model during pauses in the scanning procedure, wherein transformations between the virtual model and the properties on the anatomical structures or in proximity thereto are known or can be learned during a successful scan (“Three-dimensional templates for a variety of commercially available brackets are stored in memory and the software asks the orthodontist to select a particular manufacturer and style of bracket to use with the patient. .
Response to Arguments
Rejections made under 35 USC 112
	Applicant’s arguments filed 08/28/2020 have been considered but are not persuasive.
	Specifically, the applicant’s arguments in the final paragraph of page 13 of their response stating that 
“(Please See MPEP § 2173.04), thus a particular kind of connection is not mandated, it is very obvious to a person of ordinary what ‘connect’ means”. 

It is noted that applicant’s argument is based on the opinion of applicant. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective 
Therefore, absent of persuasive evidence to the contrary, the position of the office remains.
Further, the applicant is reminded that “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim…indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (BPAI 2008) (precedential). Clarification is requested via amendment.
Rejections under 35 USC 103
Applicant’s arguments filed 08/28/2020, with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to the new references or the new combination of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Melman et al. (US951704) uses an eye tracking mechanism to to track an operators line of sight, but does not explicitly disclose an intraoral scanner; Geisner et al. (US9606992) discloses an augmented reality display supported by a wearable near-eye support structure, but does not explicitly disclose but does not explicitly disclose an intraoral scanner; Levin et al. (US10504386) discloses an intraoral scanner; but does not explicitly disclose a detection unit .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793